
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25



Schedule of Non-Employee Director Compensation


        Our non-employee directors receive an annual fee of $35,000 and
reimbursement of travel expenses in consideration for their services as
directors. Non-employee directors who also serve as members of our Audit
Committee receive an additional $15,000 per annum, and the non-employee director
who serves as Chairman of our Audit Committee receives an additional $20,000 per
annum.

        Our three non-employee directors who are unaffiliated with Oaktree or
MTS are also entitled to receive annual restricted stock award grants having a
value equal to $80,000. These awards will fully vest one year after the date of
grant based on continued service with us.

        Our three non-employee directors who are affiliated with Oaktree or MTS
are also entitled to an annual cash payment of $80,000, payable in arrears based
on a full year of service.

        We have established a directors' deferred compensation plan for all
non-employee directors. Mr. Dimick has elected to participate in the director
plan and have his annual board membership fee of $35,000 deferred into a stock
account and converted quarterly into phantom shares. Upon retirement, separation
from the Board of Directors, or the occurrence of a change of control,
Mr. Dimick has the option of being paid cash or issued common stock for his
phantom shares. No other directors are currently participating in the director
plan.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25



Schedule of Non-Employee Director Compensation
